Title: II. Second Draft by Jefferson, [before 13 June 1776]
From: Jefferson, Thomas
To: 


                        
                            [Before 13 June 1776]
                        
                        A Bill for new modelling the form of government and for establishing the Fundamental principles of our future Constitution
                        Whereas Georgeking of Great Britain & Ireland and Elector of Hanover
                        Be it therefore enacted by the authority of the people that the said George the third king of Great Britain <formerly holding & exercising the kingly> <power> <office within this colony be, & he is> and elector of Hanover be & he is hereby, <absolutely divested of> deposed from the kingly office <& powers within this colony> within ys. governmt. & absolutely divested of all it’s rights & powers, & that he & his descendants & all persons claimg. by or through him & all other persons whatsoever <are hereby declared> shall be & for ever remain incapable of <being again appointed to> <holding> the same; & <further> that the sd. office shall henceforth cease & be never more erected within this <government> colony.
                        And be it further enacted by the authority aforesaid that <the> <in lieu of those which have heretofore taken place,> the following fundamental laws & principles of government shall henceforth be established.
                        The Legislative, Executive, & Judicial offices shall be kept for ever separate, & no person exercising the one shall be capable of appointment to the others or to either of them.
                        Legislation
   
   Legislative.

 shall be exercised by two separate houses <who shall  be called the General assembly of Virginia> to wit a house of Representatives and a house of Senators which shall be called the General assembly of Virginia.
                        The
   
   Representatives

 sd. house of representatives shall be composed of persons chosen by the people annually on the [day of <December>] and shall have power to meet in General assembly on the [day of <January>] following & so from time to time on their own adjournments, or at any other time when summoned by the Administrator & to continue sitting so long as they shall think the publick service requires.
                        Vacancies in the sd house by death or disqualification shall be filled up by the electors under a warrant from the Speaker of the house.
                        <All persons holding> All male persons of full age & sane mind having a freehold estate in [<half> ¼ of an acre] of land in any town, or in [<50>25] acres of land in the country, & all persons resident in <this country> the colony who shall have paid scot & lot to government the last [<three> two] years shall have right to <vote> give their vote in the election of their respective representatives. and <all> every person<s> so qualified to <vote> elect, shall be capable of being elected, provided he shall have given no bribe either directly or indirectly to any elector <voting for &> and shall take an oath of fidelity to the <government, and shall> state & of duty in his office before he enters on the exercise thereof <his office>; and <shall hold> during his continuance <therein> in the said office he shall hold no <pl> public post of profit either himself or by another for his use.
                        The number of Representatives for each county or borough shall be so proportioned to the number of it’s qualified electors: <but> <save> that the whole number of representatives shall not exceed [300] nor be less than [150]. for the present there shall be one representative for every [400] qualified electors in each county or borough; but whenever this or any future proportion shall be likely to exceed or fall short of the limits beforementioned, the proportion shall be again adjusted by the house of representatives.
                        The house of representatives when met shall be free to act according to their own judgments.
                        The
   
   Senate.

 Senate shall consist of <[15]> not less than [15] nor more than [50] members <at the least>, who shall be appointed by the house of representatives <and, when appointed, shall hold their offices for life>. one third of them shall be removed out of office by lot at the end of the first three years & their places be supplied by a  new appointment; one other third shall be removed by lot in like manner at the end of the second three years & their places be supplied by a new appointment; after which one third shall be removed annually at the end of every three years according to seniority. when once removed they shall be for ever incapable of being reappointed to that house. their qualifications shall be an oath of fidelity to <government> the state and of duty in their office, the being of [31] years of age at the least, and the having given no bribe<s> directly or indirectly to obtain their appointment: while in the Senatorial office they shall be incapable of holding any public post<s> of profit either themselves or by others for their use.
                        <with the house of Senators>
                        The judges of the General court & of the High court of Chancery shall have session & deliberative voice but not suffrage in the house of Senators.
                        The Senate & the house of representatives shall each of them have power to originate & amend bills, save only that money bills shall be originated & amended by the Representatives only: <and> the assent of both houses shall be requisite to pass a law.
                        The General assembly shall have no power to pass any law inflicting death for any crime except<for> ing murder <nor for inflicting> & excepting also those offences in the military service for which they shall think punishment of death absolutely necessary; <nor shall they have power to prescribe torture> <for> <in any case what> and all capital punishments in other cases are hereby abolished: nor shall they have power to prescribe torture in any case whatever; nor shall any law for levying money be in force longer than [ten] years from the time of it’s commencement.
                        Two thirds of the members of either house shall be a quorum to proceed to business.
                        <For>
   
   Executive

 The <exercise of the> executive powers shall be exercised <by> in manner following one person to be called the [Administrator] <who>
   
   Administrator

 shall be <ap> annually appointed by the [house of representatives] on the second day of their first session, <&> who after having acted [one] year shall be incapable of being again appointed <till> to that office until he shall have been out of the <said office> same [three] years.
                        Under
   
   Deputy Admr.

 him shall be appointed by the same house & at the same time a Deputy Administrator to assist his principal in the discharge of his office, & to succeed <to the whole powers thereof> in case of his death before the year shall have expired, to the whole powers thereof during the residue of the year.
                        
                        The Administrator shall possess the powers formerly held by the king save only that
                        he shall be bound by acts of legislature tho’ not expressly named.
                        he shall have no negative on the bills of the Legislature
                        he shall be liable to action tho’ not to personal restraint for private duties or wrongs.
                        he shall not possess <no> the prerogatives <of>
                        of Dissolving, proroguing, or adjourning either house of assembly
                        of <Issuing> Declaring war or <making> concluding peace.
                        of issuing letters of marque or reprisal.
                        of raising or introducing armed forces, building armed vessels, forts or strong holds.
                        of coining monies or regulating their value.
                        of regulating weights & measures.
                        of erecting courts, offices, boroughs, corporations, fairs, markets, ports, beacons, lighthouses, seamarks.
                        of laying embargoes or prohibiting the exportation of any commodity for a longer space than [40] days.
                        of retaining or recalling a member of the state but by legal process pro delicto vel contractu.
                        of making denizens
                        of pardoning crimes or remitting fines or punishmts.
                        of creating dignities or granting rights of precedence.
                        but these powers shall be exercised by the legislature alone.
                        A
   
   Privy council.

 privy Council shall be annually appointed by the house of Representatives <to consist of such number as they shall> whose duty it shall be to give advice to the Administrator when called on by him. with them the Deputy Admr. shall have session & suffrage.
                        Delegates. insert here <Delegates>
                        A
   
   Treasurer.

 Treasurer &c. see below
                        High
   
   Sheriffs &c.

 Sheriffs and coroners of counties shall be annually elected by those qualified to vote for representatives: <but officers of the courts of general jurisdiction> <by their respective courts> and <every> no person who shall have served as high sheriff [one] year shall be <in> capable of being re-elected to the said office in the same county till he shall have been out of office [five] years.
                        All
   
   Other officers

 other officers civil & military shall be appointed by the Administrator but such appointment shall be subject to the negative of the privy council, saving however to the legislature a <right> power of transferring <the right of> <from the Administrator the> to  any other persons ye. appointment <of such officers> of such officers <to any persons they may think fit> or of any of them.
                        <The> A Treasurer shall be appointed by the house of Representatives, who shall issue no money but by <warrant from> authority of both houses.
                        Delegates
   
   Delegates.

 <appointed> <shall be> to represent this colony in the American Congress <shall not be e> shall be appointed when necessary by the H. of Represves. <who> after serving [two] years in that office they shall not be capable of being re-appointed to the same during an interval of [two] years.
                        The
   
   iii. Judicial

 Judicial powers shall be exercised
                        First by County courts & other inferior jurisdictions.
                        Secondly by a General court & a High Court of Chancery.
                        Thirdly by a Court of Appeals.
                        The
   
   County courts

 <justices> judges of the County courts & other inferior jurisdictions shall be appointed by the Administrator, subject to the negative of the privy council. they shall not be fewer than [five] in number. their jurisdiction shall be defined from time to time by the Legislature: & they shall be removeable for misbehavior by the court of Appeals.
                        The
   
   Genl. Court & Chancery

 judges of the General court & of the High court of Chancery shall be appointed by the Administrator and Privy council. if kept united they shall be [5] in number, if separate there shall be [5] for the General Court & [3] for the High court of Chancery. the appointment shall be made from the faculty of the law and of such persons of that faculty as shall have actually exercised the same at <some> the bar <or bars> of some court or courts of record within this colony for [seven] years. they shall hold their commissions during good behavior, for breach of which they shall be removeable by the court of Appeals. their jurisdiction shall be defined from time to time by the Legislature.
                        The
   
   Court of Appeals

 court of Appeals shall consist of not less than [7] nor more than [11] members to be <chosen …> appointed by the house of Representves; they shall hold their offices during good behavior, for breach of which they shall be removeable by an act of the legislature only. their jurisdiction shall be to determine finally all causes removed before them from the General court or High court of Chancery on suggestion of error: to remove judges of the General court or High court of Chancery or of the County courts or other inferior jurisdictions for misbehavior: [to try impeachments <of> against high offenders <to be> lodged before them by the House of representatives for such crimes as <shall be hereafter defined> shall  hereafter be precisely defined by the Legislature <shall hereafter define with precision and> <pres to which th> and for the punishment of which the sd. Legislature shall have previously prescribed certain & determinate pains.] in this court the judges of the Genl. Ct. & High Ct. of Chan’y shall have session and deliberative voice but no suffrage.
                        All
   
   Juries

 facts, in causes, whether of Chancery, Common, Ecclesiastical or Marine law shall be tried by a jury upon evidence given vivâ voce in open court; <unless> but where witnesses are out of the colony <in which case their depositions may be used> or unable to attend <through> <by> through sickness or other invincible necessity, their depositions may be <proposed> submitted to the credit of the jury.
                        All
   
   Fines.

 Fines & Amercements shall be <fixed by juries and pains determined> assessed and terms of imprisonment for Contempts <shall> or misdemeanors shall be fixed by the verdict of a jury.
                        All
   
   Process

 process, original & judicial <process> shall <issue> run in the name of the court from which it issues.
                        Two
   
   Quorum.

 thirds of the members of the General court, High court of Chancery, or Court of Appeals shall be a Quorum to proceed to business.
                        Unappropriated
   
   IV. Lands.

 or Forfeited lands shall be appropriated by the Administrator <and> with the consent of the privy council
                        <[Fifty] acres of la>
                        Every <male> person of full age neither owning nor having owned [50] acres of land shall be entitled to an appropriation of [50] acres or to so much as shall make up what he owns or has owned [50] acres in full and absolute dominion. and no other person shall be capable of taking an appropriation.
                        Lands heretofore holden of the crown in fee simple and those hereafter to be appropriated shall be holden <of no superior by him> in full & absolute dominion of no superior whatever.
                        No lands shall be appropriated until purchased of the Indian native<s> proprietors, nor shall any purchases be made of them but on behalf of the public by authority of acts of the General assembly to be <made> passed for every purchase specially.
                        The territories <describe> contained within the charters erecting the colonies of Maryland Pennsylvania, North & South Carolina are hereby <f> ceded <&> released and for ever confirmed to the people of those <pro> colonies respectively with all the rights of <jurisdiction and> property, jurisdiction <&> and government, and all other rights whatsoever <claimed …> which might at any time  heretofore have been claimed by this colony. The Western and Northern extent of this country shall in all other respects stand as <described> fixed by the Charter of  until by act of the Legislature <any new> <a territory or> one or more territories shall be laid off Westward of the Alleganey mountains for <any> <the establishment of> new <colony or> colonies, which <colony or> colonies <when established shall be free & independent of this & shall> shall be established on the same fundamental laws contained in this instrument & shall be free & independent of this colony and of all the world.
                        Descents shall go according to the laws of Gavelkind, save only that females shall have equal rights with males.
                        No
   
   Slaves.

 person hereafter coming into this country shall be held in slavery under any pretext whatever.
                        All
   
   Naturalization

 persons who by their own oath or affirmation or by other testimony shall give satisfactory proof to any court of record in this colony that they purpose to reside in the same [7] years at the least and who shall subscribe the fundamental laws shall be considered as <a> residents & entitled to all the rights of <a> persons natural born.
                        All
   
   Religion

 persons shall have full & free liberty of religious opinion: nor shall any be compelled to frequent or maintain any religious institution. <but this shall not be held to justify any seditious preaching or conversation against the authority of the civil government.>
                        No
   
   Arms

 freeman shall be debarred the use of arms [within his own lands or tenements].
                        There
   
   Standing army

 shall be no standing army but in time of actual war.
                        Printing
   
   Free Presses

 presses shall be free, except so far as by commission of private injury they may give cause of private action.
                        All
   
   Forfeitures

 forfeitures heretofore going to the king shall go to the state, save only such as the legislature may hereafter abolish.
                        The
   
   Wrecks &c.

 royal claim to Wrecks, Waifs, Strays, Treasure-trove, royal mines, royal fish, royal birds, are declared to have been usurpations on common right.
                        No
   
   Salaries &c.

 salaries or perquisites shall be given to any officer but by act of the legislature. no salaries shall be given to the Administrator, members of the <house of Representatives> Legislative houses, judges of the court of appeals, <justices of the peace, members of the privy council,> judges of the County courts or other inferior jurisdictions, Privy counsellors, or delegates to the American Congress. but the reasonable expences of the Administrator,  members of the house of Representatives, judges of the court of Appeals, <members of> Privy counsellors & Delegates for subsistence while acting in the duties of their office <shall> may be borne by the public if the Legislature shall so direct.
                        The
   
   Qualificns. of Officers

 Qualifications of all officers <Civil, military, Executi Judicial,> Civil, military & Ecclesiastical shall be an oath of fidelity to the <governm> state and the having given no bribe to obtain their office.
                        None of these fundamental laws & principles of government shall be repealed <or alt> or altered but by the personal consent of the people <to be> on summon<ed> s to meet in their respective counties on one & the same day by an act of Legislature to be passed for every special occasion: and if in such county meetings the people of two thirds of the counties shall give their suffrage for any particular alteration or repeal referred to them by the said act, the same shall be accordingly repealed or altered <or repealed> and such repeal or alteration shall take it’s place among these fundamentals, and stand on the same footing with them in lieu of the article repealed or altered.
                        The laws heretofore in force in this colony shall remain still in force except so far as they are altered by the foregoing fundamental laws, or so far as they may be hereafter altered by acts of the legislature.
                        It is proposed that the above bill, after correction by the Convention, shall be referred by them to the people to be assembled in their respective counties: and that the suffrages of two thirds of the counties shall be requisite to establish it.
                    